Exhibit 1.01 Conflict Minerals Report of Texas Instruments Incorporated for the Year Ended December 31, 2016 This Conflict Minerals Report should be read in conjunction with the definitions contained in the U.S. Securities and Exchange Commission (“SEC”) instructions to Form SD and related rules. This Conflict Minerals Report and our conflict minerals policy are available on our web site at www.ti.com/conflictminerals. We are not incorporating by reference the contents of our web site into this Conflict Minerals Report. “Conflict minerals” refers to four specific metals regardless of their country of origin or whether they are financing or benefiting armed conflict: tantalum, tin, tungsten and gold. I. Design of Due Diligence We have management systems and due diligence procedures (our “CM Process”) as a basis for supply-chain management and disclosure compliance relating to the conflict minerals necessary to the functionality or production of products manufactured by TI, or contracted by TI to be manufactured, and required to be reported for 2016 (collectively, “CMs”). We designed the CM Process with the intent to conform in all material respects with the OECD Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High-Risk Areas (Second Edition). The design of the CM Process included the following: • a conflict minerals policy; • an organizational structure and processes intended to ensure that our direct suppliers of CMs and third-party manufacturers of our products that contain CMs (collectively, “Suppliers”) are made aware of TI’s policy on CMs and that information received by TI that is relevant to supply-chain due diligence reaches TI employees who have knowledge of the SEC disclosure requirements; • a process, which uses a reporting tool developed by the Conflict-Free Sourcing Initiative (“CFSI”) and data gathered through the Conflict-Free Smelter Program (“CFSP”) (as further described below), to achieve control and transparency over our CM supply chain and identify the risk that our products may contain CMs directly or indirectly financing or benefiting armed groups in the Democratic Republic of the Congo or any adjoining country (each a “Covered Country”); • assessment and management of risks identified through the process described above; • a mechanism for Suppliers and others to communicate to TI their concerns with respect to our CM Process; • reliance on the CFSP to validate supply chain due diligence; and • public reporting of the results of our due diligence. II. Reliance on Third-Party Data Our ability to determine the origin and chain of custody of CMs, and whether they directly or indirectly finance or benefit armed groups in any Covered Country (the “Conflict Status”), is limited. Our supply chain for CMs is complex. In many cases, we are multiple steps removed from the smelter or the mine, and we depend on information from Suppliers that themselves have incomplete information about the origin of the CMs incorporated in the products they supply to us. To gain insight into the country of origin, chain of custody and Conflict Status of the CMs in our supply chain, we relied primarily on the findings of the CFSP. The CFSP is a voluntary program in which an independent third party evaluates smelters’ and refiners’ procurement and inventory practices and determines whether the smelter or refiner (“Smelter”) has demonstrated that all the materials it processed originated from conflict-free sources. The CFSP is overseen by the CFSI, which was established by members of the Electronic Industry Citizenship Coalition (“EICC”) and the Global e-Sustainability Initiative. TI is a member of the EICC and CFSI. III. Due Diligence Measures Taken The measures we took to exercise due diligence on the source and chain of custody of our CMs are as follows: • communicating our CM policy to Suppliers; • directing Suppliers to provide information concerning Smelters in their supply chains by completing and sending to us the Conflict Minerals Reporting Template (a tool developed by the CFSI that provides a common means for suppliers to provide their customers with information on the source of conflict minerals); • analyzing Suppliers’ Conflict Minerals Reporting Template responses for completeness and internal consistency, and following up with Suppliers in an effort to obtain more information and ensure accuracy of information; 1 • comparing the information received from Suppliers with the data made available by the CFSP concerning the country of origin and Conflict Status of CMs processed or refined by Smelters; and • reviewing other source materials for Smelters that are not compliant with the CFSI (these Smelters may supply CMs to us for products other than ICs) if we were unable to determine, on the basis of the information provided by Suppliers and CFSP data, (i) the facility and country of origin of the CMs supplied to us, (ii) the Conflict Status of the CMs and (iii) whether the CMs were from recycled or scrap sources. IV. Our Findings We have determined that all of our integrated circuits (“ICs”) 1 were conflict free. Our determination is based on the finding that all the Smelters identified to us by our Suppliers as being potentially in the supply chain for these products in 2016 supplied CMs exclusively from conflict-free sources. ICs accounted for approximately 90 percent of TI revenue in 2016. In 2016, we continued to make progress in our due diligence efforts with regard to Smelters that are not compliant with the CFSI (these Smelters may supply CMs to us for products other than ICs). While we primarily relied on information from our first-tier suppliers, in some cases we contacted second-tier suppliers for more complete information. These communications have yielded more complete and specific information than in 2015 about the Smelters in our supply chain. That information, combined with the information available through the CFSP, has given us greater insight into the Conflict Status of CMs identified as potentially in our supply chain for 2016 as compared to the prior year. The number of Smelters identified to us by our Suppliers as potentially in our supply chain in 2016 increased by approximately 5 percent. Of the Smelters identified for 2016, we have determined that the CMs potentially supplied to us by 80 percent of the Smelters were conflict-free, as compared with 76 percent for 2015. Another 5 percent of the Smelters identified for 2016 have committed to participate in a third-party audit of their Conflict Status. In no instance did we find CMs in our supply chain to be from a source that, to our knowledge, was directly or indirectly financing or benefiting armed conflict in a Covered Country. We do not have complete information about the CMs in our entire supply chain. For 2016, approximately 76 percent of Suppliers identified Smelters in their supply chains on a company-wide, division or product-line basis, without specifying which Smelters were relevant to products they supplied to TI. (Accordingly, we refer in this Conflict Minerals Report to Smelters as being “potentially” in our supply chain and as CMs “potentially” supplied to TI.) Industry efforts to collect and verify CM origin information remain incomplete. For Smelters that have committed to participate in a third-party audit of their Conflict Status, that status is currently undeterminable because the audits are not complete. The results of our due diligence, which are summarized in the charts below, reflect these limitations. 1 “Integrated circuits” refers to finished semiconductor products that contain chips manufactured by or for TI and packaging subcomponents such as mold compounds, bond wires and lead frames. It excludes DLP® products, semiconductor modules and all other products manufactured by or for TI. 2 Smelter Status – Overview IC Supply Chain Overall Supply Chain (including IC’s) 3 Smelter Status – By CM The Smelters identified by our Suppliers as potentially in our supply chain are listed in Appendix A hereto. Our efforts to determine the mine or location of origin of the CMs consisted of the due diligence measures described above. V. Product Scope In 2016, our products were in the following categories as described in our annual report on Form 10-K for the year ended December 31, 2016: Analog products (including High Volume Analog & Logic, Power Management, High Performance Analog and Silicon Valley Analog products); Embedded Processing products (including Processor, Microcontroller and Connectivity products); and Other products (including DLP products, custom semiconductors known as application-specific integrated circuits and calculators). For further information about our products, please see the description of our products in Item 1 of the Form 10-K, which description is incorporated herein by reference. 4 VI. Risk-Mitigation Efforts Since the period covered by this Conflict Minerals Report, we have taken, or will take, the following steps to mitigate the risk that our CMs directly or indirectly finance or benefit armed groups in the Covered Countries, including to improve our due diligence: • redistribute copies of our CM policy to Suppliers; • emphasize to Suppliers our expectation that they respond fully and promptly to our information requests; • instruct Suppliers to advise us if they determine that any person or entity in their supply chain is directly or indirectly financing or benefiting armed groups in the Covered Countries; • encourage Suppliers to direct all Smelters in their supply chains to participate in the CFSP or a similar third-party audit program; and • contact various Smelters directly for information if their operating status changed, their CFSI status changed, or they have refused to participate in a CFSI audit. VII. Independent Private Sector Audit We obtained an independent private sector audit of this Conflict Minerals Report. The report by Crowe Horwath LLP is set forth as Appendix B to this Conflict Minerals Report. [Intentionally blank] 5 Appendix A Included in this Appendix A are Smelters that were identified to us by our Suppliers as potentially in our supply chain for 2016. As explained in this Conflict Minerals Report, the presence of a Smelter on the lists in this Appendix A does not mean that TI products necessarily contained CMs processed by that Smelter. Table 1 Total CFSP compliant Smelters:248 Tungsten Smelters 40 Tin Smelters 68 Tantalum Smelters 47 Gold Smelters 93 Table 2 Total undeterminable Smelters:61 Tungsten Smelters 5 Tin Smelters 15 Tantalum Smelters 0 Gold Smelters 41 1. Table 1: Listed below are the 248 Smelters identified to us by our Suppliers as potentially in our supply chain for 2016 that the CFSP has reported as compliant with its audit protocols. On that basis, we have determined that the CMs supplied by these Smelters were conflict free. The location information is as reported by the CFSP as of March 3, 2017. *Smelters that potentially supply the CMs for our ICs. No. Smelter Metal Country Location 1. A.L.M.T. TUNGSTEN Corp.* Tungsten JAPAN 2. Asia Tungsten Products Vietnam Ltd. Tungsten VIETNAM 3. Chenzhou Diamond Tungsten Products Co., Ltd.* Tungsten CHINA 4. Chongyi Zhangyuan Tungsten Co., Ltd.* Tungsten CHINA 5. Fujian Jinxin Tungsten Co., Ltd.* Tungsten CHINA 6. Ganzhou Huaxing Tungsten Products Co., Ltd.* Tungsten CHINA 7. Ganzhou Jiangwu Ferrotungsten Co., Ltd.* Tungsten CHINA 8. Ganzhou Seadragon W & Mo Co., Ltd.* Tungsten CHINA 9. Global Tungsten & Powders Corp.* Tungsten UNITED STATES Guangdong Xianglu Tungsten Co., Ltd.* Tungsten CHINA H.C. Starck Smelting GmbH & Co. KG* Tungsten GERMANY H.C. Starck Tungsten GmbH* Tungsten GERMANY Hunan Chenzhou Mining Co., Ltd.* Tungsten CHINA Hunan Chuangda Vanadium Tungsten Co., Ltd. Wuji* Tungsten CHINA Hunan Chunchang Nonferrous Metals Co., Ltd.* Tungsten CHINA Hydrometallurg, JSC* Tungsten RUSSIAN FEDERATION Japan New Metals Co., Ltd.* Tungsten JAPAN Jiangwu H.C. Starck Tungsten Products Co., Ltd.* Tungsten CHINA Jiangxi Gan Bei Tungsten Co., Ltd.* Tungsten CHINA Jiangxi Tonggu Non-ferrous Metallurgical & Chemical Co., Ltd.* Tungsten CHINA Jiangxi Xinsheng Tungsten Industry Co., Ltd.* Tungsten CHINA Jiangxi Xiushui Xianggan Nonferrous Metals Co., Ltd. Tungsten CHINA Jiangxi Yaosheng Tungsten Co., Ltd.* Tungsten CHINA Kennametal Fallon* Tungsten UNITED STATES Kennametal Huntsville* Tungsten UNITED STATES Malipo Haiyu Tungsten Co., Ltd.* Tungsten CHINA 6 Moliren Ltd Tungsten RUSSIAN FEDERATION Niagara Refining LLC* Tungsten UNITED STATES Nui Phao H.C. Starck Tungsten Chemicals Manufacturing LLC* Tungsten VIETNAM Philippine Chuangxin Industrial Co., Inc. Tungsten PHILIPPINES South-East Nonferrous Metal Company Limited of Hengyang City Tungsten CHINA Tejing (Vietnam) Tungsten Co., Ltd.* Tungsten VIETNAM Unecha Refractory metals plant Tungsten RUSSIAN FEDERATION Vietnam Youngsun Tungsten Industry Co., Ltd.* Tungsten VIETNAM Wolfram Bergbau und Hütten AG* Tungsten AUSTRIA Woltech Korea Co., Ltd. Tungsten KOREA (REPUBLIC OF) Xiamen Tungsten (H.C.) Co., Ltd.* Tungsten CHINA Xiamen Tungsten Co., Ltd.* Tungsten CHINA Xinfeng Huarui Tungsten & Molybdenum New Material Co., Ltd. Tungsten CHINA Xinhai Rendan Shaoguan Tungsten Co., Ltd.* Tungsten CHINA Alpha* Tin UNITED STATES Chenzhou Yunxiang Mining and Metallurgy Co., Ltd. Tin CHINA China Tin Group Co., Ltd.* Tin CHINA Cooperativa Metalurgica de Rondônia Ltda.* Tin BRAZIL CV Ayi Jaya* Tin INDONESIA CV Dua Sekawan Tin INDONESIA CV Gita Pesona* Tin INDONESIA CV Serumpun Sebalai* Tin INDONESIA CV Tiga Sekawan Tin INDONESIA CV United Smelting* Tin INDONESIA CV Venus Inti Perkasa* Tin INDONESIA Dowa* Tin JAPAN Elmet S.L.U.* Tin SPAIN EM Vinto* Tin BOLIVIA Fenix Metals* Tin POLAND Gejiu Fengming Metallurgy Chemical Plant Tin CHINA Gejiu Jinye Mineral Company Tin CHINA Gejiu Non-Ferrous Metal Processing Co., Ltd.* Tin CHINA Guanyang Guida Nonferrous Metal Smelting Plant Tin CHINA HuiChang Hill Tin Industry Co., Ltd. Tin CHINA Jiangxi Ketai Advanced Material Co., Ltd.* Tin CHINA Magnu's Minerais Metais e Ligas Ltda.* Tin BRAZIL Malaysia Smelting Corporation (MSC)* Tin MALAYSIA Melt Metais e Ligas S.A.* Tin BRAZIL Metallic Resources, Inc.* Tin UNITED STATES Metallo-Chimique N.V.* Tin BELGIUM Mineração Taboca S.A.* Tin BRAZIL Minsur* Tin PERU Mitsubishi Materials Corporation* Tin JAPAN O.M. Manufacturing (Thailand) Co., Ltd.* Tin THAILAND 7 O.M. Manufacturing Philippines, Inc.* Tin PHILIPPINES Operaciones Metalurgical S.A.* Tin BOLIVIA PT Aries Kencana Sejahtera* Tin INDONESIA PT Artha Cipta Langgeng* Tin INDONESIA PT ATD Makmur Mandiri Jaya* Tin INDONESIA PT Babel Inti Perkasa* Tin INDONESIA PT Bangka Prima Tin* Tin INDONESIA PT Bangka Tin Industry* Tin INDONESIA PT Belitung Industri Sejahtera* Tin INDONESIA PT Bukit Timah* Tin INDONESIA PT Cipta Persada Mulia* Tin INDONESIA PT DS Jaya Abadi* Tin INDONESIA PT Eunindo Usaha Mandiri* Tin INDONESIA PT Inti Stania Prima* Tin INDONESIA PT Justindo* Tin INDONESIA PT Karimun Mining Tin INDONESIA PT Kijang Jaya Mandiri Tin INDONESIA PT Mitra Stania Prima* Tin INDONESIA PT O.M. Indonesia Tin INDONESIA PT Panca Mega Persada* Tin INDONESIA PT Prima Timah Utama* Tin INDONESIA PT Refined Bangka Tin* Tin INDONESIA PT Sariwiguna Binasentosa* Tin INDONESIA PT Stanindo Inti Perkasa* Tin INDONESIA PT Sukses Inti Makmur* Tin INDONESIA PT Sumber Jaya Indah* Tin INDONESIA PT Timah (Persero) Tbk Kundur* Tin INDONESIA PT Timah (Persero) Tbk Mentok* Tin INDONESIA PT Tinindo Inter Nusa* Tin INDONESIA PT Tommy Utama* Tin INDONESIA PT Wahana Perkit Jaya* Tin INDONESIA Resind Indústria e Comércio Ltda.* Tin BRAZIL Rui Da Hung* Tin TAIWAN Soft Metais Ltda.* Tin BRAZIL Thaisarco* Tin THAILAND VQB Mineral and Trading Group JSC* Tin VIETNAM White Solder Metalurgia e Mineração Ltda.* Tin BRAZIL Yunnan Tin Company Limited* Tin CHINA Changsha South Tantalum Niobium Co., Ltd.* Tantalum CHINA Conghua Tantalum and Niobium Smeltry* Tantalum CHINA D Block Metals, LLC* Tantalum UNITED STATES Duoluoshan* Tantalum CHINA Exotech Inc.* Tantalum UNITED STATES F&X Electro-Materials Ltd.* Tantalum CHINA FIR Metals & Resource Ltd. Tantalum CHINA 8 Global Advanced Metals Aizu* Tantalum JAPAN Global Advanced Metals Boyertown* Tantalum UNITED STATES Guangdong Zhiyuan New Material Co., Ltd.* Tantalum CHINA H.C. Starck Co., Ltd.* Tantalum THAILAND H.C. Starck Hermsdorf GmbH* Tantalum GERMANY H.C. Starck Inc.* Tantalum UNITED STATES H.C. Starck Ltd.* Tantalum JAPAN H.C. Starck Smelting GmbH & Co. KG* Tantalum GERMANY H.C. Starck Surface Technology and Ceramic Powders GmbH* Tantalum GERMANY H.C. Starck Tantalum and Niobium GmbH* Tantalum GERMANY Hengyang King Xing Lifeng New Materials Co., Ltd.* Tantalum CHINA Hi-Temp Specialty Metals, Inc.* Tantalum UNITED STATES Jiangxi Dinghai Tantalum & Niobium Co., Ltd. Tantalum CHINA Jiangxi Tuohong New Raw Material Tantalum CHINA JiuJiang JinXin Nonferrous Metals Co., Ltd.* Tantalum CHINA Jiujiang Nonferrous Metals Smelting Company Limited* Tantalum CHINA Jiujiang Zhongao Tantalum & Niobium Co., Ltd. Tantalum CHINA KEMET Blue Metals Tantalum MEXICO KEMET Blue Powder Tantalum UNITED STATES King-Tan Tantalum Industry Ltd. Tantalum CHINA LSM Brasil S.A.* Tantalum BRAZIL Metallurgical Products India Pvt., Ltd. Tantalum INDIA Mineração Taboca S.A.* Tantalum BRAZIL Mitsui Mining and Smelting Co., Ltd.* Tantalum JAPAN Ningxia Orient Tantalum Industry Co., Ltd.* Tantalum CHINA NPM Silmet AS Tantalum ESTONIA Plansee SE Liezen* Tantalum AUSTRIA Plansee SE Reutte* Tantalum AUSTRIA Power Resources Ltd. Tantalum MACEDONIA QuantumClean Tantalum UNITED STATES Resind Indústria e Comércio Ltda. Tantalum BRAZIL Solikamsk Magnesium Works OAO* Tantalum RUSSIAN FEDERATION Taki Chemical Co., Ltd.* Tantalum JAPAN Telex Metals* Tantalum UNITED STATES Tranzact, Inc. Tantalum UNITED STATES Ulba Metallurgical Plant JSC* Tantalum KAZAKHSTAN XinXing HaoRong Electronic Material Co., Ltd. Tantalum CHINA RFH Tantalum Smeltry Co., Ltd. Tantalum CHINA Yichun Jin Yang Rare Metal Co., Ltd.* Tantalum CHINA Zhuzhou Cemented Carbide Group Co., Ltd.* Tantalum CHINA Advanced Chemical Company Gold UNITED STATES Aida Chemical Industries Co., Ltd.* Gold JAPAN Al Etihad Gold LLC Gold UNITED ARAB EMIRATES Allgemeine Gold-und Silberscheideanstalt A.G.* Gold GERMANY Almalyk Mining and Metallurgical Complex (AMMC)* Gold UZBEKISTAN 9 AngloGold Ashanti Córrego do Sítio Mineração* Gold BRAZIL Argor-Heraeus S.A.* Gold SWITZERLAND Asahi Pretec Corp.* Gold JAPAN Asahi Refining Canada Ltd.* Gold CANADA Asahi Refining USA Inc.* Gold UNITED STATES Asaka Riken Co., Ltd.* Gold JAPAN AU Traders and Refiners Gold SOUTH AFRICA Aurubis AG* Gold GERMANY Bangko Sentral ng Pilipinas (Central Bank of the Philippines)* Gold PHILIPPINES Boliden AB* Gold SWEDEN C. Hafner GmbH + Co. KG* Gold GERMANY CCR Refinery - Glencore Canada Corporation* Gold CANADA Chimet S.p.A.* Gold ITALY Daejin Indus Co., Ltd. Gold KOREA (REPUBLIC OF) DODUCO GmbH* Gold GERMANY Dowa* Gold JAPAN DSC (Do Sung Corporation) Gold KOREA (REPUBLIC OF) Eco-System Recycling Co., Ltd.* Gold JAPAN Elemetal Refining, LLC* Gold UNITED STATES Emirates Gold DMCC Gold UNITED ARAB EMIRATES Heimerle + Meule GmbH* Gold GERMANY Heraeus Metals Hong Kong Ltd.* Gold CHINA Heraeus Precious Metals GmbH & Co. KG* Gold GERMANY Inner Mongolia Qiankun Gold and Silver Refinery Share Co., Ltd.* Gold CHINA Ishifuku Metal Industry Co., Ltd.* Gold JAPAN Istanbul Gold Refinery* Gold TURKEY Japan Mint* Gold JAPAN Jiangxi Copper Co., Ltd.* Gold CHINA JSC Ekaterinburg Non-Ferrous Metal Processing Plant* Gold RUSSIAN FEDERATION JSC Uralelectromed* Gold RUSSIAN FEDERATION JX Nippon Mining & Metals Co., Ltd.* Gold JAPAN Kazzinc* Gold KAZAKHSTAN Kennecott Utah Copper LLC* Gold UNITED STATES Kojima Chemicals Co., Ltd.* Gold JAPAN Korea Zinc Co., Ltd. Gold KOREA (REPUBLIC OF) Kyrgyzaltyn JSC* Gold KYRGYZSTAN LS-NIKKO Copper Inc.* Gold KOREA (REPUBLIC OF) Materion* Gold UNITED STATES Matsuda Sangyo Co., Ltd.* Gold JAPAN Metalor Technologies (Hong Kong) Ltd.* Gold CHINA Metalor Technologies (Singapore) Pte., Ltd.* Gold SINGAPORE Metalor Technologies (Suzhou) Ltd. Gold CHINA Metalor Technologies S.A.* Gold SWITZERLAND Metalor USA Refining Corporation* Gold UNITED STATES Metalúrgica Met-Mex Peñoles S.A. De C.V.* Gold MEXICO 10 Mitsubishi Materials Corporation* Gold JAPAN Mitsui Mining and Smelting Co., Ltd.* Gold JAPAN MMTC-PAMP India Pvt., Ltd.* Gold INDIA Moscow Special Alloys Processing Plant* Gold RUSSIAN FEDERATION Nadir Metal Rafineri San. Ve Tic. A.* Gold TURKEY Nihon Material Co., Ltd.* Gold JAPAN Ögussa Österreichische Gold- und Silber-Scheideanstalt GmbH* Gold AUSTRIA Ohura Precious Metal Industry Co., Ltd.* Gold JAPAN OJSC "The Gulidov Krasnoyarsk Non-Ferrous Metals Plant" (OJSC Krastsvetmet)* Gold RUSSIAN FEDERATION OJSC Novosibirsk Refinery* Gold RUSSIAN FEDERATION PAMP S.A.* Gold SWITZERLAND Prioksky Plant of Non-Ferrous Metals* Gold RUSSIAN FEDERATION PT Aneka Tambang (Persero) Tbk* Gold INDONESIA PX Précinox S.A.* Gold SWITZERLAND Rand Refinery (Pty) Ltd.* Gold SOUTH AFRICA Republic Metals Corporation* Gold UNITED STATES Royal Canadian Mint* Gold CANADA Samduck Precious Metals* Gold KOREA (REPUBLIC OF) SAXONIA Edelmetalle GmbH Gold GERMANY Schone Edelmetaal B.V.* Gold NETHERLANDS SEMPSA Joyería Platería S.A.* Gold SPAIN Shandong Zhaojin Gold & Silver Refinery Co., Ltd.* Gold CHINA Sichuan Tianze Precious Metals Co., Ltd.* Gold CHINA Singway Technology Co., Ltd.* Gold TAIWAN SOE Shyolkovsky Factory of Secondary Precious Metals* Gold RUSSIAN FEDERATION Solar Applied Materials Technology Corp.* Gold TAIWAN Sumitomo Metal Mining Co., Ltd.* Gold JAPAN T.C.A S.p.A* Gold ITALY Tanaka Kikinzoku Kogyo K.K.* Gold JAPAN The Refinery of Shandong Gold Mining Co., Ltd.* Gold CHINA Tokuriki Honten Co., Ltd.* Gold JAPAN Torecom* Gold KOREA (REPUBLIC OF) Umicore Brasil Ltda.* Gold BRAZIL Umicore Precious Metals Thailand* Gold THAILAND Umicore S.A. Business Unit Precious Metals Refining* Gold BELGIUM United Precious Metal Refining, Inc.* Gold UNITED STATES Valcambi S.A.* Gold SWITZERLAND Western Australian Mint trading as The Perth Mint* Gold AUSTRALIA WIELAND Edelmetalle GmbH Gold GERMANY Yamamoto Precious Metal Co., Ltd.* Gold JAPAN Yokohama Metal Co., Ltd.* Gold JAPAN Zhongyuan Gold Smelter of Zhongjin Gold Corporation* Gold CHINA Gold Refinery of Zijin Mining Group Co., Ltd.* Gold CHINA 11 2. Table 2: Listed below are the 61 Smelters identified to us by our Suppliers as potentially in our supply chain for 2016 that have processed CMs of undeterminable origin. “Active” means the Smelter has committed to participate in a third-party audit of its Conflict Status, as reported by the CFSP. The location information and “Active” status are as reported by the CFSP as of March 3, 2017. No. Smelter Metal Country Active 1. ACL Metais Eireli Tungsten BRAZIL 2. Dayu Weiliang Tungsten Co., Ltd. Tungsten CHINA 3. Ganzhou Yatai Tungsten Co., Ltd. Tungsten CHINA 4. Jiangxi Dayu Longxintai Tungsten Co., Ltd. Tungsten CHINA 5. Jiangxi Minmetals Gao'an Non-ferrous Metals Co., Ltd. Tungsten CHINA 6. An Thai Minerals Co., Ltd. Tin VIETNAM 7. An Vinh Joint Stock Mineral Processing Company Tin VIETNAM 8. CNMC (Guangxi) PGMA Co., Ltd. Tin CHINA 9. Electro-Mechanical Facility of the Cao Bang Minerals & Metallurgy JSC Tin VIETNAM √ Estanho de Rondônia S.A. Tin BRAZIL Gejiu Kai Meng Industry and Trade LLC Tin CHINA √ Gejiu Yunxin Nonferrous Electrolysis Co., Ltd. Tin CHINA √ Gejiu Zili Mining And Metallurgy Co., Ltd. Tin CHINA Huichang Jinshunda Tin Co., Ltd. Tin CHINA Modeltech Sdn Bhd Tin MALAYSIA √ Nankang Nanshan Tin Manufactory Co., Ltd. Tin CHINA √ Nghe Tinh Non-Ferrous Metals Joint Stock Company Tin VIETNAM Phoenix Metal Ltd. Tin RWANDA Tuyen Quang Non-Ferrous Metals Joint Stock Company Tin VIETNAM Yunnan Chengfeng Non-ferrous Metals Co., Ltd. Tin CHINA √ Abington Reldan Metals, LLC Gold UNITED STATES √ Atasay Kuyumculuk Sanayi Ve Ticaret A.S. Gold TURKEY Bangalore Refinery Gold INDIA √ Caridad Gold MEXICO Cendres + Métaux S.A. Gold SWITZERLAND √ Chugai Mining Gold JAPAN Daye Non-Ferrous Metals Mining Ltd. Gold CHINA Gansu Seemine Material Hi-Tech Co., Ltd. Gold CHINA GCC Gujrat Gold Centre Pvt. Ltd. Gold INDIA Geib Refining Corporation Gold UNITED STATES √ Great Wall Precious Metals Co., Ltd. of CBPM Gold CHINA Guangdong Jinding Gold Limited Gold CHINA Guoda Safina High-Tech Environmental Refinery Co., Ltd. Gold CHINA Hangzhou Fuchunjiang Smelting Co., Ltd. Gold CHINA Hunan Chenzhou Mining Co., Ltd. Gold CHINA HwaSeong CJ CO., LTD. Gold KOREA (REPUBLIC OF) Kaloti Precious Metals Gold UNITED ARAB EMIRATES Kazakhmys Smelting LLC Gold KAZAKHSTAN 12 KGHM Polska Mied? Spó?ka Akcyjna Gold POLAND √ L'azurde Company For Jewelry Gold SAUDI ARABIA Lingbao Gold Co., Ltd. Gold CHINA Lingbao Jinyuan Tonghui Refinery Co., Ltd. Gold CHINA Luoyang Zijin Yinhui Gold Refinery Co., Ltd. Gold CHINA Modeltech Sdn Bhd Gold MALAYSIA √ Morris and Watson Gold NEW ZEALAND Navoi Mining and Metallurgical Combinat Gold UZBEKISTAN √ Penglai Penggang Gold Industry Co., Ltd. Gold CHINA Remondis Argentia B.V. Gold NETHERLANDS SAAMP Gold FRANCE Sabin Metal Corp. Gold UNITED STATES SAFINA A.S. Gold CZECH REPUBLIC Sai Refinery Gold INDIA Samwon Metals Corp. Gold KOREA (REPUBLIC OF) Shandong Tiancheng Biological Gold Industrial Co., Ltd. Gold CHINA So Accurate Group, Inc. Gold UNITED STATES AMERICA Sudan Gold Refinery Gold SUDAN Tongling Nonferrous Metals Group Co., Ltd. Gold CHINA Tony Goetz NV Gold BELGIUM √ TOO Tau-Ken-Altyn Gold KAZAKHSTAN Universal Precious Metals Refining Zambia Gold ZAMBIA Yunnan Copper Industry Co., Ltd. Gold CHINA 13 Appendix B Independent Private Sector Auditor Report INDEPENDENT AUDITOR’S REPORT ON CONFLICT MINERALS The Board of Directors Texas Instruments Incorporated Dallas, Texas We have examined: • whether the design of Texas Instruments Incorporated’s (the “Company”) due diligence framework as set forth in the section titled “Design of Due Diligence” of the Conflict Minerals Report for the reporting period from January 1, 2016 through December 31, 2016, is in conformity, in all material respects, with the criteria set forth in the Organisation for Economic Co-Operation and Development Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High-Risk Areas, Second Edition 2013 (“OECD Due Diligence Guidance”), and • whether the Company’s description of the due diligence measures it performed, as set forth in the section titled “Due Diligence Measures Taken” of the Conflict Minerals Report for the reporting period from January 1, 2016 through December 31, 2016, is consistent, in all material respects, with the due diligence process that the Company undertook. Management is responsible for the design of the Company’s due diligence framework and the description of the Company’s due diligence measures set forth in the Conflict Minerals Report, and performance of the due diligence measures. Our responsibility is to express an opinion on the design of the Company’s due diligence framework and on the description of the due diligence measures the Company performed, based on our examination. Our examination was conducted in accordance with attestation standards established by the American Institute of Certified Public Accountants and the standards applicable to attestation engagements contained in Government Auditing Standards, issued by the Comptroller General of the United States, and, accordingly, included examining, on a test basis, evidence about the design of the Company’s due diligence framework and the description of the due diligence measures the Company performed, and performing such other procedures as we considered necessary in the circumstances. We believe that our examination provides a reasonable basis for our opinion. Our examination was not conducted for the purpose of evaluating: • The consistency of the due diligence measures that the Company performed with either the design of the Company’s due diligence framework or the OECD Due Diligence Guidance; • The completeness of the Company’s description of the due diligence measures performed; • The suitability of the design or operating effectiveness of the Company’s due diligence process; • Whether a third party can determine from the Conflict Minerals Report if the due diligence measures the Company performed are consistent with the OECD Due Diligence Guidance; • The Company’s reasonable country of origin inquiry (RCOI), including the suitability of the design of the RCOI, its operating effectiveness, or the results thereof; or • The Company’s conclusions about the source or chain of custody of its conflict minerals, those products subject to due diligence, or the DRC Conflict Free status of its products. Accordingly, we do not express an opinion or any other form of assurance on the aforementioned matters or any other matters included in any section of the Conflict Minerals Report other than the sections described below. In our opinion, • the design of the Company’s due diligence framework for the reporting period from January 1, 2016 through December 31, 2016, as set forth in the section titled “Design of Due Diligence” of the Conflict Minerals Report is in conformity, in all material respects, with the OECD Due Diligence Guidance, and • the Company’s description of the due diligence measures it performed as set forth in the section titled “Due Diligence Measures Taken” of the Conflict Minerals Report for the reporting period from January 1, 2016 through December 31, 2016, is consistent, in all material respects, with the due diligence process that the Company undertook. /s/ Crowe Horwath LLP
